Dismissed and Opinion filed September 5, 2002








Dismissed and Opinion filed September 5, 2002.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-02-00829-CR
____________
 
QUINCY BUTLER, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On
Appeal from the 184th District Court
Harris County, Texas
Trial
Court Cause No. 879,861
 

 
M E M O R A N D U M   O P I N I O N
After a guilty plea, appellant received deferred adjudication
for the offense of possession of less than one gram of cocaine on June 16,
2001.  On June 11, 2002, he was
adjudicated guilty of that offense and sentenced to one year in jail.  No motion for new trial was filed.  Appellant=s notice of appeal was not filed
until July 22, 2002.




A defendant=s notice of appeal must be filed within thirty days after
sentence is imposed when the defendant has not filed a motion for new
trial.  See Tex. R. App. P. 26.2(a)(1).  A notice of
appeal which complies with the requirements of Rule 26 is essential to vest the
court of appeals with jurisdiction.  See
Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998).  If
an appeal is not timely perfected, a court of appeals does not obtain
jurisdiction to address the merits of the appeal.  Under those circumstances it can take no
action other than to dismiss the appeal. 
See id.
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
Judgment rendered and Opinion
filed September 5, 2002.
Panel consists of Chief Justice
Brister and Justices Hudson and Fowler.
Do Not Publish ‑ Tex. R. App. P. 47.3(b).